DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 10/05/2021, which are in response to USPTO Office Action mailed 07/07/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Objections
Claims 8 and 18 are objected to because of the following informalities. Claims 8 and 18 recite “where the drivable area extracted by the sixth data extractor and the drivable area extracted by the seventh data extractor are overlapped” but the sixth and seventh data extractors lack antecedent basis due to the deletion of the sixth and seventh data extractors recited in previous limitations of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, hereinafter referred to as Zhou), and further in view of Matus et al. (US 2019/0005812 A1, hereinafter referred to as Matus).

Regarding claim 1,
Zhou teaches a U-turn controller for an autonomous vehicle ([0023], the autonomous vehicle is controlled by the controller to navigate through an environment; [0047], the controller can navigate the vehicle through a U-turn driving scenario), comprising:
a controller configured to ([0023], the vehicle and its associated controller(s) use detected information to navigate through an environment):
subdivide information regarding situations to be considered when the autonomous vehicle executes a U-turn for each of a plurality of data groups ([0047], the driving scenario the vehicle executes can be a U-turn; [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn);
perform [machine] learning of a model based on the subdivided information ([0020], the controller (i.e. learning device) executes instructions with its processor to apply a machine-learning model to data representing the driving environment and the driving scenario to generate one or more driving parameters; [0047], the driving scenario the vehicle executes can be a U-turn; [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn); and
execute a U-turn of the autonomous vehicle based on the model ([0053], the controller (i.e. learning device) determines driving parameters and a trajectory for the U-turn scenario based on the learned result from the model; [0054], the controller navigates the autonomous vehicle using the U-turn trajectory and driving parameters).
However, Zhou does not explicitly teach the learning of a model is deep learning.
Matus teaches the learning of a model is deep learning ([0049], applying a traffic-related action model for determining traffic-related actions can employ machine learning approaches including a deep learning algorithm).
Zhou and Matus are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhou with the deep learning 
The motivation for modification would have been to create a vehicle that determines when to execute a U-turn based on deep learning of a model based on subdivided information in order to have a model that can learn and make intelligent decisions on its own, thus creating a safer, more adaptive vehicle control system that reduces vehicle collisions

Regarding claim 11, Claim 11 corresponds in scope to claim 1 and is similarly rejected. Zhou-Matus further teach a U-turn control method for an autonomous vehicle (Zhou, [0019], a computer-implemented method of operating an autonomous vehicle through a driving environment; [0047], the driving environment can be a U-turn scenario).

Regarding claim 2,
Zhou-Matus teach the invention as described in claim 1. Zhou-Matus further teach:
wherein the controller is (Zhou, [0023], the vehicle and its associated controller(s) use detected information to navigate through an environment):
configured to extract data for each group about information regarding surroundings at a current time (Zhou, [0047], data is input to the machine learning model of the autonomous vehicle; here, the data is extracted by the controller (i.e. input device) from the sensors (see [0053]); [0032], the vehicle can obtain real-time traffic information; [0033], the vehicle can obtain information about driving environments at different points in time, such as road conditions and weather conditions; [0038], sensor data collects information about the vehicle’s current driving situation including lane configuration, traffic light signals, a relative position of another vehicle, a pedestrian, a building, a crosswalk, or other traffic related signs (e.g. stop signs, yield signs); here, the different kinds of data are the data groups and they are input based on the vehicle’s current surroundings).

Regarding claim 12, Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3,
Zhou-Matus teach the invention as described in claim 2. Zhou-Matus further teach:
the controller is configured to determine whether it is possible for the autonomous vehicle to execute a U-turn by applying the data to the model (Zhou, [0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information; this includes whether the driving maneuver (i.e. U-turn) is possible or not).

Regarding claim 13, Claim 13 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Zhou-Matus teach the invention as described in claim 1. Zhou-Matus further teach:
the controller is configured to determine whether it is possible for the autonomous vehicle to makes a U-turn based on whether the autonomous vehicle obeys the traffic laws (Zhou, [0041], the decision module of the controller makes decisions based on rules such as traffic rules or driving rules (see also Fig. 3A); [0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information and traffic rules/laws; here, if the U-turn trajectory does not obey traffic rules or driving rules, the controller will not execute that trajectory).

Regarding claim 14, Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou) and Matus et al. (US 2019/0005812 A1, referred to as Matus), and further in view of Kim et al. (US 2016/0318523 A1, hereinafter referred to as Kim).

Regarding claim 5,
Zhou-Matus teach the invention as described in claim 4. Zhou-Matus further teach:
the controller is configured to determine that it is possible for the autonomous vehicle to execute the U-turn (Zhou, [0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information).
However, Zhou-Matus do not explicitly teach the vehicle can execute the U-turn when a U-turn traffic light is turned on, when a U-turn sign is located in front of the autonomous vehicle. Zhou does teach sensing traffic light signals, and traffic related signs, such as stop signs and yield signs (Zhou, [0038]; Matus, [0025], traffic indicators can include determining an indicator type associated with a visual traffic indication; [0047], the system can determine a traffic law parameter such as the legality of a U-turn).
(Fig. 24A, the U-turn traffic light 2410 is turned on and located in front of the vehicle 700; [0840], the controller determines the U-turn situation based on detected lane information and traffic sign information; here, the U-turn situation and execution is dependent on the U-turn traffic sign). 
	Zhou, Matus, and Kim are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou-Matus with the U-turn traffic signal recognition of Kim to create a vehicle that determines it is possible to execute a U-turn when a U-turn traffic light in front of the vehicle is turned on.
The motivation for modification would have been to create a vehicle that determines it is possible to execute a U-turn when a U-turn traffic light in front of the vehicle is turned on in order to have a vehicle that can perform a U-turn maneuver in specific driving situations. By recognizing the U-turn traffic light as being on and in front of the vehicle, the vehicle can more accurately and effectively make a U-turn by using the environment information surrounding the vehicle.

Regarding claim 15, Claim 15 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6,
Zhou-Matus teach the invention as described in claim 4. Zhou-Matus further teach:
the controller is configured to determine that it is impossible for the autonomous vehicle to execute the U-turn (Zhou, [0053], the controller inputs driving environment, driving scenario (i.e. U-turn), and sensor data into the machine learning model and the result is a learned set of driving parameters and trajectory to navigate the autonomous vehicle; here, the controller determines what parameters and trajectory are allowed for the possible U-turn based on the input information; here, if the parameters and trajectory do not work, the U-turn is impossible), 
However, Zhou-Matus do not explicitly teach the U-turn is impossible when the autonomous vehicle is not located on a U-turn permitted area although a U-turn sign is located in front of the autonomous vehicle. 
Kim teaches the U-turn is impossible when the autonomous vehicle is not located on a U-turn permitted area although a U-turn sign is located in front of the autonomous vehicle (Fig. 24B, the vehicle 700 is in the U-turn lane and is in front of the U-turn sign 2410, but an oncoming vehicle 2420(b) will not allow the vehicle 700 to make the U-turn; [0853], upon detection of an oncoming vehicle, the vehicle power source is stopped since making a U-turn with the presence of an opposite traveling vehicle can cause accidents; here, even with the U-turn sign on, the vehicle is not in a U-turn permitted area due to the oncoming vehicle, and therefore the controller determines to not perform the U-turn).
Zhou, Matus, and Kim are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou-Matus with the impossible U-turn condition of Kim to create a vehicle that determines it is impossible to execute a U-turn when the vehicle is not in a U-turn permitted area although a U-turn sign is located in front of the vehicle.
The motivation for modification would have been to create a vehicle that determines it is impossible to execute a U-turn when the vehicle is not in a U-turn permitted area although a U-turn sign is located in front of the vehicle in order to have a vehicle that can perform a U-turn maneuver only in specific driving situations. This creates a safer vehicle control system and reduces vehicle collisions.

Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou), Matus et al. (US 2019/0005812 A1, referred to as Matus), and Kim et al. (US 2016/0318523 A1, referred to as Kim), and further in view of Park et al. (US 2018/0082589 A1, hereinafter referred to as Park).

Regarding claim 7,
Zhou-Matus-Kim teach the invention as described in claim 6. Zhou-Matus-Kim further teach:
the controller is configured to determine [lane boundaries and centerline markings] (Zhou, [0047], the controller recognizes lane boundaries and centerline markings; Kim, the controller determines if the vehicle is in a U-turn lane based on the centerline of the lane information).
However, Zhou-Matus-Kim do not explicitly teach determining an area where the autonomous vehicle is located as the U-turn permitted area when a left line of a U-turn lane on which the autonomous vehicle is being driven is a broken dividing line and determine the area where the autonomous vehicle is located as a U-turn prohibited area when the left line of the U-turn lane on which the autonomous vehicle is being driven is a continuous dividing line.
	Park teaches determining an area where the autonomous vehicle is located as the U-turn permitted area when a left line of a U-turn lane on which the autonomous vehicle is being driven is a broken dividing line ([0277], the processor/controller may determine that a dotted line is a line which is permitted to be crossed (i.e. a left turn or U-turn is permitted); Fig. 12, the left line of the lane the vehicle is traveling in is a broken line, so a U-turn is permitted; [0366], the left line closest to the vehicle may be a dotted line, in this case the vehicle is allowed to cross the center line to make a left turn or U-turn) and 
determine the area where the autonomous vehicle is located as a U-turn prohibited area when the left line of the U-turn lane on which the autonomous vehicle is being driven is a continuous dividing line ([0276], the processor/controller may determine that a solid line is a line that is not permitted to be crossed (i.e. a left turn or U-turn is not permitted); here, when the left line is a continuous dividing line, the vehicle is in a U-turn prohibited area).
Zhou, Matus, Kim and Park are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination to execute the U-turn of Zhou-Matus-Kim with the solid and dashed line conditions of Park to create a vehicle that determines when to execute a U-turn based on the state of the left line of the U-turn lane.
The motivation for modification would have been to create a vehicle that determines when to execute a U-turn based on the state of the left line of the U-turn lane in order to in order to have a vehicle that can perform a U-turn maneuver only in specific driving situations while following traffic laws. This creates a safer vehicle control system and reduces vehicle collisions.

Regarding claim 17, Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0348676 A1, referred to as Zhou) and Matus et al. (US 2019/0005812 A1, referred to as Matus), and further in view of Matsunaga et al. (US 2021/0031762 A1, hereinafter referred to as Matsunaga).

Regarding claim 8,
Zhou-Matus teach the invention as described in claim 2. Zhou-Matus further teach:
wherein the controller is configured to (Zhou, [0023], the vehicle and its associated controller(s) use detected information to navigate through an environment):
extract first group data for preventing a collision as the autonomous vehicle executes a U-turn (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the first data extractor; [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn; [0038], the controller gathers data (i.e. first group data) associated with the surrounding vehicle environment, including other vehicles, pedestrians, objects, traffic signs;[0041], the controller determines how to handle maneuvering around an object, such as another vehicle in a crossing route; [0042], the controller finds the path for the vehicle that does not include interference (i.e. collision) with the surrounding environment; [0047], the driving scenario/maneuver can be a U-turn; here, the controller determines the U-turn path and execution for the vehicle that prevents collisions with the vehicle’s surroundings);
extract second group data for preventing a collision with a surrounding vehicle when the autonomous vehicle executes a U-turn; (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the second data extractor; [0038], the controller gathers data (i.e. second group data) associated with the surrounding vehicle environment, including a relative position of another vehicle (i.e. a surrounding vehicle); [0041], the controller determines how to handle maneuvering around an object, such as another vehicle in a crossing route (i.e. a surrounding vehicle); [0042], the controller finds the path for the vehicle that does not include interference (i.e. collision) with the other/surrounding vehicle; [0047], the driving scenario/maneuver can be a U-turn; here, the controller determines the U-turn path and execution for the vehicle that prevents collisions with surrounding vehicles);
extract third group data for preventing a collision with a pedestrian when the autonomous vehicle executes a U-turn (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the third data extractor; [0039], the sensor perceives pedestrians (i.e. third group data); [0041], the controller decides how to handle the presence of pedestrians; [0042], the controller creates an ideal path without interference (i.e. collisions) from pedestrians; here, the learned path is dependent on grouped data that shows the presence of a pedestrian and the path prevents collision during a driving maneuver (i.e. during a U-turn));
extract a U-turn sign, located in front of the autonomous vehicle when the autonomous vehicle executes a U-turn, as fourth group data (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the fourth data extractor; [0038], the vehicle can perceive traffic related signs, such as stop signs or yield signs (i.e. fourth group data); here, the signs can be U-turn signs and the signs can be in front of the vehicle; [0047], the vehicle can perform a U-turn; here, the sign recognition can occur while the vehicle performs a U-turn maneuver);
extract on-states of various traffic lights, located in front of the autonomous vehicle when the autonomous vehicle executes a U-turn, as fifth group data (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the fifth data extractor; [0038], the sensor can perceive traffic light signals (i.e. fifth group data); here, perceiving the traffic light signals includes the on-state of the signal here, the traffic lights can be in front of the vehicle; [0047], the vehicle can perform a U-turn; here, the on-state traffic light recognition can occur while the vehicle performs a U-turn maneuver);
extract a drivable area according to the distribution of static objects, a drivable area according to a section of road construction, and a drivable area according to an accident section as sixth group data (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the sixth data extractor; [0032], the controller determines an optimal route (i.e. drivable area) for the vehicle based on the sensed local environment data such as obstacles, objects, nearby vehicles (i.e. static objects/sixth group data); Matus, [0025], traffic indicators can include any one or more of traffic signs (i.e. warning signs, regulatory signs, construction signs); [0032], environment data can be road closures, road openings, number of road lanes, road deterioration; [0033], traffic data can include accident data; here, the road construction, traffic accident, and static object information make up sixth group data);
extract a drivable area according to a structure of a road as seventh group data (Matus, [0032], environmental data includes road conditions, road closures, road openings, number of road lanes, road deterioration; the data can show if the road is a single-lane freeway; here, all this data relates to road structure and is the seventh group data); and 
extract an area, where the drivable area extracted by the sixth data extractor and the drivable area extracted by the seventh data extractor are overlapped, as eighth group data (Zhou, [0032], the controller determines an optimal route (i.e. drivable area) for the vehicle based on the sensed local environment data such as obstacles, objects, nearby vehicles (i.e. static objects/sixth group data); Matus, [0025], traffic indicators can include any one or more of traffic signs (i.e. warning signs, regulatory signs, construction signs); [0032], environment data can be road conditions, road closures, road openings, number of road lanes, road deterioration (i.e. road structure); [0033], traffic data can include accident data; [0042], processing data can include fusing data from multiple sources and combining values (i.e. combining sixth and seventh group data to create eighth group data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data of Zhou with the data of Matus to create a vehicle that gathers data regarding static objects, road construction, road structure, and combine these to find a drivable area in order to have a vehicle that can perform a U-turn maneuver in specific driving situations while avoiding collisions. This creates a safer vehicle control system and reduces vehicle collisions.
However, Zhou-Matus do not explicitly teach data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle.
	Matsunaga teaches data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle ([0030], the controller predicts whether the host vehicle will collide with the preceding vehicle as the host vehicle is driving; [0033], the controller determines if the preceding vehicle is executing a U-turn; [0017], when the preceding vehicle is executing a U-turn the collision prediction is region is larger in order to reduce the possibility of the host vehicle colliding with the preceding vehicle; here, data is collected regarding preventing a collision with a preceding vehicle executing a U-turn in front of the host vehicle as the host vehicle follows its own trajectory).
Zhou, Matus, and Matsunaga are analogous art to the claimed invention since they are from the similar field of controlling a vehicle in U-turn driving scenarios. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data of Zhou-Matus with the preceding vehicle making a U-turn information of Matsunaga to create a vehicle that gathers data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle as the autonomous vehicle executes a U-turn.
The motivation for modification would have been to create a vehicle that gathers data for preventing a collision with a preceding vehicle executing a U-turn in front of the autonomous vehicle as 

Regarding claim 18, Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9,
Zhou-Matus-Matsunaga teach the invention as described in claim 8. Zhou-Matus-Matsunaga further teach:
wherein the first group data includes at least one or more of a traffic light on state, a yaw rate, and an accumulation value of longitudinal acceleration over time (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the first data extractor; [0051], the acceleration of the vehicle is sensed (see also [0028]); [0038], the sensors perceive traffic light signals and traffic related signs; Matsunaga, [0022], the sensor detects the presence and conditions of traffic lights and traffic signs; here, the conditions of traffic lights can be the traffic light on state); 
wherein the second group data includes at least one or more of a location, a speed, acceleration, a yaw rate, and a forward direction of the surrounding vehicle (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the second data extractor; Matsunaga, [0022], the system detects the presence, position, size, distance, travel direction, speed, and yaw angular velocity of the preceding/surrounding vehicle; here, this data is a part of the second group data), and 
wherein the third group data includes at least one or more of a location, a speed, and a forward direction of the pedestrian or a map around the pedestrian (Zhou, [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the third data extractor; [0039], the sensor perceives pedestrians (i.e. third group data); [0041], the controller decides how to handle the presence of pedestrians based on the pedestrian’s metadata (e.g. speed, direction, turning angle)).

Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.

Regarding claim 10,
Zhou-Matus-Matsunaga teach the invention as described in claim 8. Zhou-Matus-Matsunaga further teach:
wherein the controller is configured to extract at least one or more of a speed, acceleration, a forward direction, a steering wheel angle, a yaw rate, or a failure code, which are behavior data of the autonomous vehicle, as ninth group data (Zhou, [0049], the machine learning process uses a plurality of data sets (i.e. data groups); [0053], sensor information is used to define the driving environment and the U-turn scenario; the machine-learning model is applied to the data (e.g. shape of a reference line, vehicle speed) to generate driving parameters and plan a trajectory; here, the sensor information is subdivided and used as data groups to perform deep learning for the autonomous vehicle to execute a U-turn; [0053], the controller extracts data from the sensors and applies a machine learning model to the data; here, the controller is the ninth data extractor; [0026], the vehicle’s IMU unit can determine the inertial acceleration of the autonomous vehicle; [0027], the steering sensor determines the steering angle of the steering wheel; [0028], the throttle unit controls/determines the speed and acceleration of the vehicle; here, these measurements are taken and grouped (i.e. ninth group data) by the controller).

Regarding claim 20, Claim 20 corresponds in scope to claim 10 and is similarly rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664